DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-20 are pending in the instant invention.  According to the Amendments to the Claims, filed October 9, 2020, claims 1, 3-9 and 14 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2019/058186, filed April 1, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/652,981, filed April 5, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-15, drawn to substituted pyrazoles of the Formula I, shown to the right, and/or a pharmaceutical composition above; (2) claim 16, drawn to a method for inhibiting IRAK, or a mutant thereof, activity in a patient or in a biological sample, comprising the step of administering… or contacting said biological sample with a substituted pyrazole of the Formula I, shown to the right above; (3) claims 17, 18 and 20, drawn to a method for treating an IRAK-mediated disorder in a patient in need thereof, comprising the step of administering… a substituted pyrazole of the Formula I, shown to the right above; and (4) claim 19, drawn to a method for treating cancer in a subject, comprising the step of administering… a substituted pyrazole of the Formula I, shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1-20 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted pyrazoles of the Formula I.
	The following title is suggested: SUBSTITUTED PYRAZOLES AS TYPE II IRAK INHIBITORS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Formula I into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	X is CR or N;
	Y is -NR- or -S-;
	Z is CR or N;

	L is a saturated or partially unsaturated 3- to 8-membered carbocyclylene, a 3- to 7-membered heterocyclylene, C6-10 arylene, or a monocyclic 5- or 6-membered heteroarylene;

	wherein the 3- to 7-membered heterocyclylene or 5- or 6-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and

	wherein the 3- to 8-membered carbocyclylene, 3- to 7-membered heterocyclylene, C6-10 arylene, or 5- or 6-membered heteroarylene is optionally substituted with one or more substituents independently selected from the group consisting of deuterium, halogen, CN, NO2, (CH2)0-4Ro, (CH2)0-4CH(ORo)2, (CH2)0-4C(O)Ro, (CH2)0-4C(O)N(Ro)2, (CH2)0-4C(O)ORo, (CH2)0-4C(O)OSi(Ro)3, (CH2)0-4C(O)SRo, (CH2)0-4N(Ro)2, (CH2)0-4NRoC(O)Ro, (CH2)0-4NRoC(O)N(Ro)2, (CH2)0-4NRoC(O)ORo, (CH2)0-4ORo, (CH2)0-4O(CH2)0-1Ph, (CH2)0-4O(CH2)0-1pyridyl, (CH2)0-4OC(O)Ro, (CH2)0-4OC(O)N(Ro)2, (CH2)0-4OS(O)2Ro, (CH2)0-4SRo, (CH2)0-4SC(O)Ro, (CH2)0-4S(O)Ro, (CH2)0-4S(O)2Ro, (CH2)0-4S(O)2ORo, (CH2)0-4SSRo, (CH2)0-4Ph, C1-4 alkylene-C(O)O-N(Ro)2, C1-4 alkylene-O-N(Ro)2, CH=CHPh, C(NH)N(Ro)2, C(NORo)Ro, C(O)CH2C(O)Ro, C(O)C(O)Ro, C(O)N(ORo)Ro, C(S)Ro, C(S)N(Ro)2, C(S)SRo, NRoNRoC(O)Ro, NRoNRoC(O)N(Ro)2, NRoNRoC(O)ORo, NRoC(S)Ro, NRoC(S)N(Ro)2, N3, N(ORo)Ro, NRoS(O)2Ro, NRoS(O)2N(Ro)2, O(CH2)0-4Ro, O(CH2)0-4C(O)ORo, OC(O)(CH2)0-4SRo, OP(O)(Ro)2, OP(O)(ORo)2, Si(Ro)3, P(O)(Ro)2, P(O)2Ro, SC(S)SRo, and S(O)2N(Ro)2;

	wherein each Ph of each (CH2)0-4Ph, (CH2)0-4O(CH2)0-1Ph, and CH=CHPh substituent is optionally and independently substituted with one or more independently selected Ro substituents; and

	wherein each pyridyl of each (CH2)0-4O(CH2)0-1pyridyl substituent is optionally and independently substituted with one or more independently selected Ro substituents;;

	A’ is -C(R)2-, -C(O)-, or -NR-;

	R1 is a saturated or partially unsaturated 3- to 8-membered carbocyclyl, a 3- to 7-membered heterocyclyl, C6-10 aryl, or a monocyclic 5- or 6-membered heteroaryl;

	wherein the 3- to 7-membered heterocyclyl or 5- or 6-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and

	wherein the 3- to 8-membered carbocyclyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- or 6-membered heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of deuterium, halogen, CN, NO2, (CH2)0-4Ro, (CH2)0-4CH(ORo)2, (CH2)0-4C(O)Ro, (CH2)0-4C(O)N(Ro)2, (CH2)0-4C(O)ORo, (CH2)0-4C(O)OSi(Ro)3, (CH2)0-4C(O)SRo, (CH2)0-4N(Ro)2, (CH2)0-4NRoC(O)Ro, (CH2)0-4NRoC(O)N(Ro)2, (CH2)0-4NRoC(O)ORo, (CH2)0-4ORo, (CH2)0-4O(CH2)0-1Ph, (CH2)0-4O(CH2)0-1pyridyl, (CH2)0-4OC(O)Ro, (CH2)0-4OC(O)N(Ro)2, (CH2)0-4OS(O)2Ro, (CH2)0-4SRo, (CH2)0-4SC(O)Ro, (CH2)0-4S(O)Ro, (CH2)0-4S(O)2Ro, (CH2)0-4S(O)2ORo, (CH2)0-4SSRo, (CH2)0-4Ph, C1-4 alkylene-C(O)O-N(Ro)2, C1-4 alkylene-O-N(Ro)2, CH=CHPh, C(NH)N(Ro)2, C(NORo)Ro, C(O)CH2C(O)Ro, C(O)C(O)Ro, C(O)N(ORo)Ro, C(S)Ro, C(S)N(Ro)2, C(S)SRo, NRoNRoC(O)Ro, NRoNRoC(O)N(Ro)2, NRoNRoC(O)ORo, NRoC(S)Ro, NRoC(S)N(Ro)2, N3, N(ORo)Ro, NRoS(O)2Ro, NRoS(O)2N(Ro)2, O(CH2)0-4Ro, O(CH2)0-4C(O)ORo, OC(O)(CH2)0-4SRo, OP(O)(Ro)2, OP(O)(ORo)2, Si(Ro)3, P(O)(Ro)2, P(O)2Ro, SC(S)SRo, and S(O)2N(Ro)2;

	wherein each Ph of each (CH2)0-4Ph, (CH2)0-4O(CH2)0-1Ph, and CH=CHPh substituent is optionally and independently substituted with one or more independently selected Ro substituents; and

	wherein each pyridyl of each (CH2)0-4O(CH2)0-1pyridyl substituent is optionally and independently substituted with one or more independently selected Ro substituents;

	R2 is halogen, CN, NO2, haloalkyl, C(O)R, C(O)N(R)2, C(O)OR, N(R)2, NRC(O)R, NRC(O)N(R)2, NRS(O)2R, OR, SR, S(O)R, S(O)2R, or R;

	each R is independently hydrogen, C1-6 aliphatic, a saturated or partially unsaturated 3- to 8-membered carbocyclyl, a 3- to 7-membered heterocyclyl, C6-10 aryl, or a monocyclic 5- or 6-membered heteroaryl;

	wherein each 3- to 7-membered heterocyclyl and 5- or 6-membered heteroaryl independently contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and

	wherein each C1-6 aliphatic, 3- to 8-membered carbocyclyl, 3- to 7-membered heterocyclyl, C6-10 aryl, and 5- or 6-membered heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of deuterium, halogen, CN, NO2, (CH2)0-4Ro, (CH2)0-4CH(ORo)2, (CH2)0-4C(O)Ro, (CH2)0-4C(O)N(Ro)2, (CH2)0-4C(O)ORo, (CH2)0-4C(O)OSi(Ro)3, (CH2)0-4C(O)SRo, (CH2)0-4N(Ro)2, (CH2)0-4NRoC(O)Ro, (CH2)0-4NRoC(O)N(Ro)2, (CH2)0-4NRoC(O)ORo, (CH2)0-4ORo, (CH2)0-4O(CH2)0-1Ph, (CH2)0-4O(CH2)0-1pyridyl, (CH2)0-4OC(O)Ro, (CH2)0-4OC(O)N(Ro)2, (CH2)0-4OS(O)2Ro, (CH2)0-4SRo, (CH2)0-4SC(O)Ro, (CH2)0-4S(O)Ro, (CH2)0-4S(O)2Ro, (CH2)0-4S(O)2ORo, (CH2)0-4SSRo, (CH2)0-4Ph, C1-4 alkylene-C(O)O-N(Ro)2, C1-4 alkylene-O-N(Ro)2, CH=CHPh, C(NH)N(Ro)2, C(NORo)Ro, C(O)CH2C(O)Ro, C(O)C(O)Ro, C(O)N(ORo)Ro, C(S)Ro, C(S)N(Ro)2, C(S)SRo, NRoNRoC(O)Ro, NRoNRoC(O)N(Ro)2, NRoNRoC(O)ORo, NRoC(S)Ro, NRoC(S)N(Ro)2, N3, N(ORo)Ro, NRoS(O)2Ro, NRoS(O)2N(Ro)2, O(CH2)0-4Ro, O(CH2)0-4C(O)ORo, OC(O)(CH2)0-4SRo, OP(O)(Ro)2, OP(O)(ORo)2, Si(Ro)3, P(O)(Ro)2, P(O)2Ro, SC(S)SRo, and S(O)2N(Ro)2;

	wherein each Ph of each (CH2)0-4Ph, (CH2)0-4O(CH2)0-1Ph, and CH=CHPh substituent is optionally and independently substituted with one or more independently selected Ro substituents; and

	wherein each pyridyl of each (CH2)0-4O(CH2)0-1pyridyl substituent is optionally and independently substituted with one or more independently selected Ro substituents; or

	any two R, together with the carbon or nitrogen atom to which they are attached, independently forms a saturated or partially unsaturated 3- to 8-membered carbocyclyl, a 3- to 7-membered heterocyclyl, C6-10 aryl, or a monocyclic 5- or 6-membered heteroaryl;

	wherein each 3- to 7-membered heterocyclyl and 5- or 6-membered heteroaryl independently contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and

	wherein each 3- to 8-membered carbocyclyl, 3- to 7-membered heterocyclyl, C6-10 aryl, and 5- or 6-membered heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of deuterium, halogen, CN, NO2, (CH2)0-4Ro, (CH2)0-4CH(ORo)2, (CH2)0-4C(O)Ro, (CH2)0-4C(O)N(Ro)2, (CH2)0-4C(O)ORo, (CH2)0-4C(O)OSi(Ro)3, (CH2)0-4C(O)SRo, (CH2)0-4N(Ro)2, (CH2)0-4NRoC(O)Ro, (CH2)0-4NRoC(O)N(Ro)2, (CH2)0-4NRoC(O)ORo, (CH2)0-4ORo, (CH2)0-4O(CH2)0-1Ph, (CH2)0-4O(CH2)0-1pyridyl, (CH2)0-4OC(O)Ro, (CH2)0-4OC(O)N(Ro)2, (CH2)0-4OS(O)2Ro, (CH2)0-4SRo, (CH2)0-4SC(O)Ro, (CH2)0-4S(O)Ro, (CH2)0-4S(O)2Ro, (CH2)0-4S(O)2ORo, (CH2)0-4SSRo, (CH2)0-4Ph, C1-4 alkylene-C(O)O-N(Ro)2, C1-4 alkylene-O-N(Ro)2, CH=CHPh, C(NH)N(Ro)2, C(NORo)Ro, C(O)CH2C(O)Ro, C(O)C(O)Ro, C(O)N(ORo)Ro, C(S)Ro, C(S)N(Ro)2, C(S)SRo, NRoNRoC(O)Ro, NRoNRoC(O)N(Ro)2, NRoNRoC(O)ORo, NRoC(S)Ro, NRoC(S)N(Ro)2, N3, N(ORo)Ro, NRoS(O)2Ro, NRoS(O)2N(Ro)2, O(CH2)0-4Ro, O(CH2)0-4C(O)ORo, OC(O)(CH2)0-4SRo, OP(O)(Ro)2, OP(O)(ORo)2, Si(Ro)3, P(O)(Ro)2, P(O)2Ro, SC(S)SRo, and S(O)2N(Ro)2;

	wherein each Ph of each (CH2)0-4Ph, (CH2)0-4O(CH2)0-1Ph, and CH=CHPh substituent is optionally and independently substituted with one or more independently selected Ro substituents; and

	wherein each pyridyl of each (CH2)0-4O(CH2)0-1pyridyl substituent is optionally and independently substituted with one or more independently selected Ro substituents; and

	each R° is independently hydrogen, C1-6 aliphatic, CH2Ph, CH2-(5- or 6-membered heteroaryl), O(CH2)0-1Ph, or a saturated, partially unsaturated, or aryl 5- or 6-membered ring, wherein each 5- or 6-membered ring independently contains 0, 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; or

	any two R°, together with their intervening atom(s), independently forms a saturated, partially unsaturated, or aryl monocyclic or bicyclic 3- to 12-membered ring, wherein the 3- to 12-membered ring contains 0, 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein A’ is -CH2-, -C(O)-, or -NH-.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 3 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein L is cyclopentyl, cyclohexyl, cyclohexenyl, cycloheptyl, azetidinyl, oxetanyl, pyrrolidinyl, pyrrolinyl, tetrahydrofuranyl, pyrazolidinyl, pyrazolinyl, imidazolidinyl, imidazolinyl, oxazolidinyl, piperidinyl, piperazinyl, pyranyl, indolinyl, phenyl, pyrrolyl, furanyl, thiophenyl, pyrazolyl, imidazolyl, isoxazolyl, oxazolyl, thiazolyl, oxadiazolyl, pyridinyl, pyridazinyl, pyrimidinyl, pyrazinyl, 1H-indazolyl, or purinyl, each of which is optionally substituted.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 4 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 3, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein L is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, or 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is C6-10 aryl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 5, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, or 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is C1-6 aliphatic or a 3- to 7-membered heterocyclyl, wherein the 3- to 7-membered heterocyclyl contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 7, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is CH3, CH2CH3, CH2CH2CH3, CH(CH3)2, CH2CH2CH2CH3, CH2CH(CH3)2, C(CH3)3, CH2CH2CH2CH2CH3, branched pentyl, CH2CH2CH2CH2CH2CH3, branched hexyl, or a 4-membered heterocyclyl, wherein the 4-membered heterocyclyl contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is CF3, C(CH3)2CN, C(CH3)3, C(CH3)2CF3, C(CH3)2CH2OH, or 1-methyloxetan-3-yl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula I-a:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

I-a
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 11 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula I-c:

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

I-c
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula I-e:

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

I-e
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 13 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula I-h:

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

I-h
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 14 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 1, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 2,

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 3, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 4,

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 5, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 6,

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 7, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 8,

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 9, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 10,

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 11, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 12,

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 13, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 14,

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 15, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 16,

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 17, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
 18,

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
 19, 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
 20,

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
 21, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
 22,

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
 23, 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
 24,

    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
 25, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
 26,

    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
 27, 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
 28,
and 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
 29,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 15 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable adjuvant, carrier, or vehicle and a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 16 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for inhibiting interleukin-1 receptor associated kinase, or a mutant thereof, activity in a biological sample, wherein the method comprises contacting the biological sample with a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 17 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
17.	A method for inhibiting interleukin-1 receptor associated kinase, or a mutant thereof, activity in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

18.	The method of claim 17, wherein the patient has an interleukin-1 receptor associated kinase-mediated disorder selected from the group consisting of adult onset Still’s disease, Alzheimer’s disease, ankylosing spondylitis, atherosclerosis, cancer, Castleman’s disease, celiac disease, a cryopyrin-associated periodic syndrome, deficiency of interleukin-1 receptor antagonist (DIRA), endometriosis, gout, hyperimmunoglobulinemia D, inflammatory bowel disease, lupus nephritis, multiple sclerosis, osteoarthritis, osteoporosis, Parkinson’s disease, periodic fever syndrome, pseudogout, psoriasis, psoriatic arthritis, rheumatoid arthritis, synovitis, acne, pustulosis, hyperostosis, and osteitis (SAPHO) syndrome, Schnitzler’s syndrome, sepsis, stroke, systemic lupus erythematosus, systemic juvenile idiopathic arthritis, systemic sclerosis, type I diabetes, and type II diabetes.

19.	The method of claim 18, wherein the interleukin-1 receptor associated kinase-mediated disorder is cancer.

20.	The method of claim 18, wherein the interleukin-1 receptor associated kinase-mediated disorder is selected from the group consisting of lupus nephritis, multiple sclerosis, rheumatoid arthritis, and systemic lupus erythematosus.

21.	The method of claim 18, wherein the inflammatory bowel disease is Crohn’s disease or ulcerative colitis.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(1) Method for treating an IRAK-mediated disorder in a patient in need thereof, comprising the step of administering… a substituted pyrazole of the Formula I; and (2) Method for treating cancer in a subject, comprising the step of administering… a substituted pyrazole of the Formula I

	Claims 17-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a (1) method for treating an IRAK-mediated disorder in a patient in need thereof, comprising the step of administering… a substituted pyrazole of the Formula I; and (2) method for treating cancer in a subject, comprising the step of administering… a substituted pyrazole of the Formula I, respectively, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a (1) method for treating an IRAK-mediated disorder in a patient in need thereof, comprising the step of administering… a substituted pyrazole of the Formula I, shown to the right below; and (2) method for treating cancer in a subject, comprising the step of administering… a substituted pyrazole of the Formula I, shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is performance of a (1) method for treating an IRAK-mediated disorder in a patient in need thereof, comprising the step of administering… a substituted pyrazole of the Formula I, shown to the right above; and (2) method for treating cancer in a subject, comprising the step of administering… a substituted pyrazole of the Formula I, shown to the right above, respectively;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of IRAK-mediated disorders, including, but not limited to, auto-immune disorders, inflammatory disorders, cardiovascular diseases, neurodegenerative disorders, bacterial and viral infections, allergy, asthma, pancreatitis, multi-organ failure, kidney diseases, platelet aggregation, cancer, transplantation, sperm motility, erythrocyte deficiency, graft rejection, lung injuries, respiratory diseases, ischemic conditions, and/or cancer {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 19/192962 illustrates the synthesis of substituted pyrazoles of the Formula I, and/or methods of use thereof {Jorand-Lebrun, et al. WO 19/192962, 2019};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s (1) method for treating an IRAK-mediated disorder in a patient in need thereof, comprising the step of administering… a substituted pyrazole of the Formula I; and (2) method for treating cancer in a subject, comprising the step of administering… a substituted pyrazole of the Formula I, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a (1) method for treating an IRAK-mediated disorder in a patient in need thereof, comprising the step of administering… a substituted pyrazole of the Formula I; and (2) method for treating cancer in a subject, comprising the step of administering… a substituted pyrazole of the Formula I, respectively;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited (1) method for treating an IRAK-mediated disorder in a patient in need thereof, comprising the step of administering… a substituted pyrazole of the Formula I; and (2) method for treating cancer in a subject, comprising the step of administering… a substituted pyrazole of the Formula I, respectively.
			Similarly, according to the specification, substituted pyrazoles of the Formula I are capable of treating a variety of IRAK-mediated disorders, including, but not limited to, auto-immune disorders, inflammatory disorders, cardiovascular diseases, neurodegenerative disorders, bacterial and viral infections, allergy, asthma, pancreatitis, multi-organ failure, kidney diseases, platelet aggregation, cancer, transplantation, sperm motility, erythrocyte deficiency, graft rejection, lung injuries, respiratory diseases, ischemic conditions, and/or cancer; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any IRAK-mediated disorders, including, but not limited to, auto-immune disorders, inflammatory disorders, cardiovascular diseases, neuro-degenerative disorders, bacterial and viral infections, allergy, asthma, pancreatitis, multi-organ failure, kidney diseases, platelet aggregation, cancer, transplantation, sperm motility, erythrocyte deficiency, graft rejection, lung injuries, respiratory diseases, ischemic conditions, and/or cancer.  There is insufficient disclosure to reasonably conclude that the (1) method for treating an IRAK-mediated disorder in a patient in need thereof, comprising the step of administering… a substituted pyrazole of the Formula I; and (2) method for treating cancer in a subject, comprising the step of administering… a substituted pyrazole of the Formula I, respectively, as recited, would contribute to treatment of any IRAK-mediated disorders, including, but not limited to, auto-immune disorders, inflammatory disorders, cardiovascular diseases, neurodegenerative disorders, bacterial and viral infections, allergy, asthma, pancreatitis, multi-organ failure, kidney diseases, platelet aggregation, cancer, transplantation, sperm motility, erythrocyte deficiency, graft rejection, lung injuries, respiratory diseases, ischemic conditions, and/or cancer.  Furthermore, the combination of the instant specification and Jorand-Lebrun, et al. in WO 19/192962, lacks adequate credible evidence to support the assertion that a (1) method for treating an IRAK-mediated disorder in a patient in need thereof, comprising the step of administering… a substituted pyrazole of the Formula I; and (2) method for treating cancer in a subject, comprising the step of administering… a substituted pyrazole of the Formula I, respectively, as recited, would contribute to the prophylaxis of any IRAK-mediated disorders, including, but not limited to, auto-immune disorders, inflammatory disorders, cardiovascular diseases, neurodegenerative disorders, bacterial and viral infections, allergy, asthma, pancreatitis, multi-organ failure, kidney diseases, platelet aggregation, cancer, transplantation, sperm motility, erythrocyte deficiency, graft rejection, lung injuries, respiratory diseases, ischemic conditions, and/or cancer, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.

(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
guidance provided by the specification, whether a substituted pyrazole of the Formula I, such as 1-(4-(4-amino-7-methyl-7H-pyrrolo[2,3-d]pyrimidin-5-yl)cyclohex-3-en-1-yl)-3-(3-(tert-butyl)-1-(p-tolyl)-1H-pyrazol-5-yl)urea, shown to the left, possesses utility as a therapeutic agent, useful in a (1) method for treating an IRAK-mediated disorder in a patient in need thereof, comprising the step of administering… a substituted pyrazole of the Formula I; and (2) method for treating cancer in a subject, comprising the step of administering… a substituted pyrazole of the Formula I, respectively.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro (1) method for treating an IRAK-mediated disorder in a patient in need thereof, comprising the step of administering… a substituted pyrazole of the Formula I; and (2) method for treating cancer in a subject, comprising the step of administering… a substituted pyrazole of the Formula I, respectively, wherein the IRAK-mediated disorder, includes, but is not limited to, auto-immune disorders, inflammatory disorders, cardiovascular diseases, neurodegenerative disorders, bacterial and viral infections, allergy, asthma, pancreatitis, multi-organ failure, kidney diseases, platelet aggregation, cancer, transplantation, sperm motility, erythrocyte deficiency, graft rejection, lung injuries, respiratory diseases, ischemic conditions, and/or cancer, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a (1) method for treating an IRAK-mediated disorder in a patient in need thereof, comprising the step of administering… a substituted pyrazole of the Formula I; and (2) method for treating cancer in a subject, comprising the step of administering… a substituted pyrazole of the Formula I, respectively, is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-13 and 15-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, optionally substituted, in claims 1 and 3, with regard to L, R, R1, and/or two R, respectively, is a relative phrase which renders the claims indefinite.  The phrase, optionally substituted, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 8, defines the term, monovalent substituent, using a boiler plate list of functional groups, such as deuterium, halogen, etc., and further discloses that the substituents themselves may be further substituted; however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted pyrazoles of the Formula I have been rendered indefinite by the use of the phrase, optionally substituted, with regard to L, R, R1, and/or two R, respectively.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 2 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 2 recites the limitation, The compound of claim 1, wherein A’ is… CHOH, in line 1 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted pyrazoles of the Formula I.  According to claim 1, C(R)2 is not recited as CHOH, with respect to the substituted pyrazoles of the Formula I.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 3 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 3 recites the broad limitation, (1) pyrrolyl, and (2) oxadiazolyl, respectively, with regard to L, and the claim also recites (1) 2H-pyrrolyl, and (2) 1,2,3-oxadiazolyl, 1,2,4-oxadiazolyl, 1,2,5-oxadiazolyl, 1,3,4-oxadiazolyl, and furazanyl, respectively, with regard to L, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 9 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 9 recites the limitation, The compound of claim 8, wherein R2 is… CF3, C(CH3)2CF3, C(CH3)2CH2OH, C(CH3)2CN, or 1-methyloxetan-3-yl, in line 1 of the claim.  There is insufficient antecedent basis, in claim 8, for this limitation, with respect to the substituted pyrazoles of the Formula I.  According to claim 8, R2 is not recited as CF3, C(CH3)2CF3, C(CH3)2CH2OH, C(CH3)2CN, or 1-methyloxetan-3-yl, with respect to the substituted pyrazoles of the Formula I.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 17 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 17 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Similarly, the metes and bounds of the treatable IRAK-mediated disorders are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 3, uses open language, such as selected from, to define treatable IRAK-mediated disorders as auto-immune disorders, inflammatory disorders, cardio-vascular diseases, neurodegenerative disorders, bacterial and viral infections, allergy, asthma, pancreatitis, multi-organ failure, kidney diseases, platelet aggregation, cancer, transplantation, sperm motility, erythrocyte deficiency, graft rejection, lung injuries, respiratory diseases, ischemic conditions, and cancer; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, auto-immune disorders, inflammatory disorders, cardiovascular diseases, neurodegenerative disorders, bacterial and viral infections, allergy, asthma, pancreatitis, multi-organ failure, kidney diseases, platelet aggregation, cancer, transplantation, sperm motility, erythrocyte deficiency, graft rejection, lung injuries, respiratory diseases, ischemic conditions, and cancer.  Consequently, the method for treating an IRAK-mediated disorder in a patient in need thereof, comprising… administering… a substituted pyrazole of the Formula I has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 18 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 18 recites the broad limitation, inflammatory bowel disease, and the claim also recites Chron’s disease and ulcerative colitis, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624